           Case 1:20-cv-04201-LLS Document 10 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALPHONSO SYVILLE,

                                Plaintiff,
                                                                 20-CV-4201 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
CITY OF NEW YORK; IRIS RODRIGUEZ,

                                Defendants.

         Pursuant to the order issued November 23, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines, under 28 U.S.C. § 1367(c), to exercise

supplemental jurisdiction over any state law claims that Plaintiff may be asserting.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     November 23, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
